RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 12/7/2021 have been received. In the response filed on 12/7/2021, claims 1, 3, and 20 were amended; and claims 21-25 were added. 
Claims 1, 3, 5-10, 13-15, and 20-25 are pending. Claims 2, 4, 11, 12, and 16-19 are canceled. Claims 1, 3, 5-10, 13-15, and 20-25 are rejected. 

Non-Compliant Amendment
Per 37 CFR 1.121(c), the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended”.
In the amendment filed on 12/7/2021, claim 3 was amended. However, claim 3 has the status identifier “Previously presented”. 
In the interest of compact prosecution, the 12/7/2021 claims are examined on their merits.

Withdrawn Rejections
The rejections made of record in the office action mailed on 7/7/2021 that are not repeated have been withdrawn due to applicant’s amendment filed on 12/7/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 6, 9, 13, and 20-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2015198653; in view of Heinricher, US 2012/0180964 A1. Note the rejections cite to the English language translation of JP 2015198653.
Regarding claim 1: ‘653 discloses a feed pellet (p. 4, 3rd para from bottom) for ruminants containing a kraft pulp (p. 1, 2nd to last para) derived from a wood material (wood-derived, p. 1, 2nd to last para). 
‘653 discloses using inexpensive wood as a raw material to provide feed that is inexpensive, stable in supply, and economically advantageous (p. 2, 3rd and 4th para from bottom). ‘653 discloses the pulp is obtained from wood materials including bamboo, hardwood, and softwood (Douglas fir, Eastern white pine, p. 3, 3rd para).
 ‘653 does not disclose the kraft pulp has a Canadian Standard Freeness of 400 ml or more and 600 ml or less.
Heinricher is drawn to bamboo pulping (abstract). Heinricher discloses the composition, method, and systems provide uniform bamboo material that pulps and bleaches similarly to hardwood, thereby enabling high throughput and low operating costs (para 0018). Heinricher discloses the pulp may be used for animal feed (para 0120 and 0121). Heinricher discloses bamboo and other wood chips can be co-cooked without having to do separate processing (para 0129). Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a feed pellet comprising a kraft pulp derived from a wood material, as taught in ‘653, wherein the wood material has a Canadian Standard 
With respect to the “400 ml or more and 600 ml or less”: Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
With respect to the kappa number between 5 to 15: ‘653 discloses a kappa number (“copper value”, p. 1, claim 1) of “less than 90” (p. 1, claim 1; p. 2, last para). Heinricher discloses kappa number ranging from about 15 to about 31 (fig. 2, para 0043). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Furthermore, Heinricher discloses kappa number changes with cooking conditions (para 0473-0475). It would have been obvious to optimize the cooking conditions to alter the kappa number because “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382.
Regarding claim 3: ‘653 discloses a kappa numbers (“copper value”, p. 1, claim 1) of “less than 90” (p. 1, claim 1; p. 2, last para) and “15 or less” (p. 3, top para). Overlapping ranges establish prima facie obviousness. MPEP 2144.05. 
Heinricher discloses kappa number ranging from about 15 to about 31 (fig. 2, para 0043). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. A prima facie case of 
Furthermore, Heinricher discloses kappa number changes with cooking conditions (para 0473-0475). It would have been obvious to optimize the cooking conditions to alter the kappa number because “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. See also the discussion in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) The present case is similar to the situation in Aller. In Aller, the claimed invention recited a concentration that was higher than that disclosed in the prior art. However, the court held the claimed concentration was obvious over the prior art. In the present case, the claimed kappa property is different than that of the prior art. As such, the claimed kappa property represents the mere carrying forward of an original patented conception involving only change of proportions or degree. Therefore, the claimed invention is not such an invention as will sustain a patent. 
Regarding claims 5, 6, and 13: ‘653 discloses pellets and sheets (p. 2, 4th para from bottom). 
Regarding claim 9: ‘653 discloses a process for preparing a feed pellet comprising a step of compressing a kraft pulp to form a pellet (p. 2, 4th para from bottom). Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF 
With respect to the “kraft pulp having a moisture content of 15 to 35 % by mass”: Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. ‘653 discloses the final product has a moisture content of 15% or less (p. 5, 2nd para). ‘653 does not expressly disclose the moisture content of the kraft pulp. However, the concentration of water in the kraft pulp represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Regarding claim 20: The discussion of the feedstuff applies here as above (see rejection of claim 1 above). ‘653 discloses a process for preparing a feed pellet comprising a step of compressing a kraft pulp to form a pellet (p. 2, 4th para from bottom). ‘653 discloses feeding ruminants (p. 1, 2nd to last para). Heinricher discloses Canadian Standard Freeness of 350, 450, 520, and 590 ml (para 0508, Table 10) and in a range of about 250 to about 600 ml (fig 5, CSF Freeness, mL graph, para 0046 and 0479). The reasoning to combine the references applies here as above.
Regarding claim 21: ‘653 discloses Eucalyptus wood (p. 3, 3rd para). 
Regarding claim 22: The phrase “oxygen-delignified” kraft pulp is a process limitation in the product claim. Therefore, the claim is interpreted as analogous to a product-by-process claim. It has been held that even though product-by-process claims 
With respect to the “kappa number of 5 or more and less than 15”: The discussion of kappa number applies here as applied in the rejections of claims 1 and 3 above. 
Regarding claim 23: ‘653 discloses the pulp obtained by kraft cooking may be subjected to oxygen delignin treatment (p. 3, last para).
Regarding claims 24 and 25: The discussion of MPEP 2144.05 II applies here as above. ‘653 discloses the final product has a moisture content of 15% or less (p. 5, 2nd para). ‘653 does not expressly disclose the moisture content of the kraft pulp. However, the concentration of water in the kraft pulp represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.

Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2015198653; in view of Heinricher, US 2012/0180964 A1; as applied to claims 1, 3, 5, 6, 9, 13, and 20-25 above, and in further view of Karges et al., US 2012/0301598 A1; and/or Zeeck, US 2015/0017313 A1. Note the rejections cite to the English language translation of JP 2015198653.
‘653 in view of Heinricher is relied on as above. 
nd to last para). ‘653 discloses pellets having a diameter between 5 to 50 mm (p. 4, 2nd to last para). 
‘653 in view of Heinricher does not disclose pellet durability index (PDI). 
Karges is drawn to producing pellets for animal feed (para 0002). Karges discloses pellets having a PDI of less than 90% may be too low for feed purposes (para 0008). Karges discloses pellets possessing a pellet durability index of greater than around 94% (para 0013). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to produce a pellet, as taught in ‘653, having a PDI greater than 94%, as taught in Karges, to obtain a feed pellet having a PDI of greater than 94%. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a feed pellet having a PDI greater than around 94% to ensure sufficient durability for feeding (Karges, para 0013).
Zeeck is drawn to a pelletizing process and pelletized product (abstract). Zeeck discloses a pellet must have durability to withstanding standard handling and transportation (para 0006). Zeeck discloses a product having a PDI of 98 (para 0042) and at least 95 (claims 16 and 33). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to produce a pellet, as taught in ‘653, having a PDI of 98 and at least 95%, as taught in Zeeck, to obtain a feed pellet having a PDI of 98 and at least 95%. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a feed pellet having a PDI of 98 and at least 95% to ensure the pellet withstands standard handling and transportation (Zeeck, para 0006).

Claims 8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2015198653; in view of Heinricher, US 2012/0180964 A1; as applied to claims 1, 3, 5, 6, 9, 13, and 20-25 above, and in further view of Dale et al., US 2013/0280762 A1. Note the rejections cite to the English language translation of JP 2015198653.
‘653 in view of Heinricher is relied on as above. 
‘653 in view of Heinricher does not disclose the bulk density of the feedstuff. 
3 (36 lb/ft3) and about 608 g/cm3 (38 lb/ft3, para 0137). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a feed pellet, as taught in ‘653, having a bulk density in the range of about 0.577 g/cm3 and about 608 g/cm3, as taught in Dale, to obtain a feedstuff pellet having a bulk density in the range of 0.577 g/cm3 and about 608 g/cm3. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a feed pellet having a density in the range of 0.577 g/cm3 and about 608 g/cm3 to reduce shipping costs (Dale, para 0108) and storage costs (Dale, para 0177). 
Regarding claim 10: ‘653 discloses a process for preparing a feed pellet comprising a step of compressing a kraft pulp to form a pellet (p. 2, 4th para from bottom). Dale discloses biomass pellets having bulk density of about 0.577 g/cm3 (36 lb/ft3) and about 608 g/cm3 (38 lb/ft3, para 0137). 
With respect to the “kraft pulp having a moisture content of 15 to 35 % by mass”: The discussion of MPEP 2144.05 II applies here as above. ‘653 discloses the final product has a moisture content of 15% or less (p. 5, 2nd para). ‘653 does not expressly disclose the moisture content of the kraft pulp. However, the concentration of water in the kraft pulp represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over JP 2015198653; in view of Heinricher, US 2012/0180964 A1; Karges et al., US 2012/0301598 A1; and/or Zeeck, US 2015/0017313 A1; as applied to claims 7 and 14 .
‘653 in view of Heinricher, Karges, and Zeeck is relied on as above. 
‘653 in view of Heinricher, Karges, and Zeeck does not disclose the bulk density of the feedstuff. 
Dale is drawn to pelletizing (para 0016) ligno-cellulosic biomass (para 0037) that may be used as animal feed (para 0016). Dale discloses logistics of storing low bulk density feedstocks is a significant challenge in the bioeconomy (para 0177). Dale discloses lower bulk density will not allow trucks to reach maximum weight capacity, further increasing the number of trucks required for feedstock supply (para 0076). Dale discloses higher bulk density pellets reduces shipping costs (para 0108). Dale discloses biomass pellets having bulk density of about 0.577 g/cm3 (36 lb/ft3) and about 608 g/cm3 (38 lb/ft3, para 0137). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a feed pellet, as taught in ‘653, having a bulk density in the range of about 0.577 g/cm3 and about 608 g/cm3, as taught in Dale, to obtain a feedstuff pellet having a bulk density in the range of 0.577 g/cm3 and about 608 g/cm3. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a feed pellet having a density in the range of 0.577 g/cm3 and about 608 g/cm3 to reduce shipping costs (Dale, para 0108) and storage costs (Dale, para 0177). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5-7, 9, 13, 14, and 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, and 10-15 of copending Application No. 16/326709. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1 and 3: ‘709 claims a feedstuff for ruminants containing a kraft pulp derived from a hardwood or softwood material (claim 1), wherein the kraft pulp has a kappa number of 5 to 15 (claim 3 and 12) and a Canadian standard freeness of 400 ml or more and 600 ml or less (less than 400 ml, claim 1), wherein the lignocellulosic material comprises a wood material (claim 1). 
Regarding claims 5, 6, and 13: ‘709 claims a pellet (claim 1). 
Regarding claims 7 and 14: ‘709 claims the pellet has a mechanical durability of 97.5 % by mass or more and a diameter of 3 to 10 mm (claim 8). 
Regarding claim 9: ‘709 claims a process for making the pellet of claim 1 (claim 5). ‘709 claims moisture content in the range of 15-35% (claim 5). 
Regarding claim 20: ‘709 claims a process for feeding ruminants (claim 10). 
Regarding claim 21: ‘709 claims Eucalyptus wood and/or Cryptomeria japonica wood (claim 11). 

Regarding claim 23: ‘709 claims an oxygen-delignification process (claim 14). 
Regarding claims 24 and 25: ‘709 claims the kraft pulp has a moisture content of 15 to 35 % by mass (claim 5).

Claims 8, 10, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, and 10-15 of copending Application No. 16/326709, in view of Dale et al., US 2013/0280762 A1.
This is a provisional nonstatutory double patenting rejection.
‘709 is relied on as above. 
‘709 does not claim bulk density. 
Dale is drawn to pelletizing (para 0016) ligno-cellulosic biomass (para 0037) that may be used as animal feed (para 0016). Dale discloses logistics of storing low bulk density feedstocks is a significant challenge in the bioeconomy (para 0177). Dale discloses lower bulk density will not allow trucks to reach maximum weight capacity, further increasing the number of trucks required for feedstock supply (para 0076). Dale discloses higher bulk density pellets reduces shipping costs (para 0108). Dale discloses biomass pellets having bulk density of about 0.577 g/cm3 (36 lb/ft3) and about 608 g/cm3 (38 lb/ft3, para 0137). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a feed, as claimed in ‘709, having a bulk density in the range of about 0.577 g/cm3 and about 608 g/cm3, as taught in Dale, to obtain a feedstuff having a bulk density in the range of 0.577 g/cm3 and about 608 g/cm3. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a feed pellet having a density in the range of 0.577 g/cm3 and about 608 g/cm3 to reduce shipping costs (Dale, para 0108) and storage costs (Dale, para 0177). 
Regarding claim 10: ‘709 claims moisture content of 15-35% (claim 5). Dale discloses biomass pellets having bulk density of about 0.577 g/cm3 (36 lb/ft3) and about 608 g/cm3 (38 lb/ft3, para 0137). 
3 (36 lb/ft3) and about 608 g/cm3 (38 lb/ft3, para 0137). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive. 
Claim Rejections under 35 U.S.C. § 103
Rejections of claims 1, 3, 5, 6, 9, 13, 20-22, 24, and 25 as obvious over ‘653 in view of Heinricher
Hardwoods and Softwoods
Applicant argues Heinricher does not disclose hardwood (remarks, p. 6-7). Examiner is not persuaded by this argument. The prior art suggests a pellet comprising hardwood and softwood. ‘653 discloses the pulp is obtained from wood materials including bamboo, hardwood, and softwood (Douglas fir, Eastern white pine, p. 3, 3rd para). Additionally, Heinricher discloses co-cooking bamboo with wood chips as a means to incorporate bamboo into existing processes and uses without having to do separate processing (para 0129). Heinricher discloses bamboo chips blended with hardwood chips (para 0129). 

Unexpected Results
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. MPEP 2145. Rebuttal evidence may include evidence of “secondary considerations,” such as unexpected results. MPEP 2145. However, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis 
Applicant has the burden to establish the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. MPEP 716.02(b). See also In re Nolan, 193 USPQ 641, wherein it was established that the advantage relied upon must be a significant advantage. The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. 
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. Per MPEP 716.02 (b). 
Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP 716.02(d). 

Canadian standard freeness (p. 7-8)
Product claims (claims 1, 3, 5-8, 13-15, 21, 22, and 24)
Applicant argues food prepared from kraft pulps having a CSF values from 400-600 ideally balance digestion rates and rumination (remarks, p. 7). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claims. Claims 1, 3, 5-8, 13-15, 21, 22, and 24 are drawn to a pellet. The arguments are drawn to a result flowing from a method of using the pellets. 
Method of making pellets (claims 9, 10, and 23)

Method for feeding ruminants (claim 20 and 25)
Applicant argues food prepared from kraft pulps having a CSF values from 400-600 ideally balance digestion rates and rumination (remarks, p. 7). Applicant argues there is a potential for reduced milk production (remarks, p. 7). Applicant cites to the specification to support the arguments (remarks, p. 7-8). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claims for the following reasons:  
The experiments fed cows (para 0065). The claims encompass feeding all ruminants. The claims do not recite feeding cows. 
The claims do not recite milk production. 
Applicant argues CSF values under 400 break down too quickly and are thus non-ideal feedstuffs for inducing rumination and maintaining optimal rumen pH (remarks, p. 8). Examiner is not persuaded by this argument. The evidence does not establish the differences between the claimed invention and the prior art are in fact unexpected and unobvious and of both statistical and practical significance. Table 2 (para 0067) lists freeness and digestibility. For LOKP, the freeness values are 265, 392, 426, and 520 with digestibility values of 94.9, 94.2, 94.0, and 93.1, respectively. For NOKP, the freeness values are 245, 380, 435, and 680 with digestibility values of 88.9, 87.5, 86.6, and 83.9, respectively. However, Applicant has not demonstrated the digestibility values are in fact unexpected and unobvious and of both statistical and practical significance.
NOTE: The above response to the “Method for feeding ruminants (claims 20 and 25)” also apply to the other pending claims. 



Moisture Content (remarks, p. 8)
Applicant argues the evidence demonstrates criticality in the kraft pulp moisture content (remarks, p. 8-9). Applicant argues samples with too low moisture content fail to make pellets as they are too dry. Applicant argues samples with too high moisture content had lower mechanical durability and thus did not maintain their pellet shapes as effectively (remarks, p. 9). Examiner is not persuaded by this argument for the following reasons. First, the argument is not commensurate in scope with the claims. Claims 9, 24, and 25 do not recite pellet shape and pellet durability. Second, the argument fails to address the teaching of the prior art. The prior art discloses pellet durability of less than 90% may be too low for feed purposes (Karges, para 0008) and pellets possessing a pellet durability index of greater than around 94% (Karges, para 0013).

Rejections of claims 7 and 14 as obvious over ‘653 in view of Heinricher, Karges and/or Zeeck
Applicant relies on the arguments over the rejections of claims 1, 3, 5, 6, 9, 13, 20-22, 24, and 25 as obvious over ‘653 in view of Heinricher (remarks, p. 9). Examiner is not persuaded by these arguments for the reasons provided in the rejections and response to arguments above. 

Rejections of claims 8 and 10 as obvious over ‘653 in view of Heinricher and Dale
Applicant relies on the arguments over the rejections of claims 1, 3, 5, 6, 9, 13, 20-22, 24, and 25 as obvious over ‘653 in view of Heinricher (remarks, p. 9). Examiner is not persuaded by these arguments for the reasons provided in the rejections and response to arguments above. 

Rejections of claim 15 as obvious over ‘653 in view of Heinricher, Dale, Karges and/or Zeeck
Applicant relies on the arguments over the rejections of claims 1, 3, 5, 6, 9, 13, 20-22, 24, and 25 as obvious over ‘653 in view of Heinricher (remarks, p. 9). Examiner . 

Double Patenting
Applicant makes no substantive arguments concerning the double patenting rejections (remarks, p. 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Walter A Moore/Primary Examiner, Art Unit 3619